Citation Nr: 1706759	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  06-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1962 to March 1970.  His decorations include the Combat Action Ribbon and Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for rheumatoid arthritis.  After remanding the case for additional development in August 2010 and June 2012, the Board denied the Veteran's appeal by a decision entered in February 2013.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion for Remand filed by the parties to the appeal (the appellant, through an attorney, and a representative from VA General Counsel), thereby vacating the Board's decision and remanding the matter for readjudication.

In June 2014, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for further development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In November 2016, the Veteran's attorney submitted additional evidence in support of the Veteran's appeal, along with a written waiver of the Veteran's right to have the AOJ review that evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.




FINDINGS OF FACT

1.  The Veteran has rheumatoid arthritis.

2.  The Veteran is presumed to have been exposed to herbicide agents during service in Vietnam.

3.  The evidence is at least in relative equipoise as to whether the Veteran's rheumatoid arthritis can be attributed to in-service exposure to herbicide agents.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for rheumatoid arthritis.  He maintains that the condition can be attributed to exposure to herbicide agents during service in Vietnam.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  VA regulations further provide that service connection is warranted for certain diseases as presumptively due to such exposure.  38 C.F.R. § 3.309(e).

Rheumatoid arthritis is not among the diseases VA recognizes as presumptively due to exposure to herbicides in Vietnam.  Id.  Notwithstanding that fact, however, the Veteran is not precluded from establishing service connection by proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present case, there is no dispute that the Veteran has rheumatoid arthritis.  The diagnosis appears in many medical reports throughout the record.  Nor is there any dispute that the Veteran served in Vietnam during the Vietnam era.  See 38 C.F.R. § 3.2(f) (2016).  As such, he is presumed to have been exposed to herbicide agents during service.

As to the nexus, or link, between the Veteran's currently shown disability and in-service exposure to herbicide agents, the record contains an October 2016 medical opinion from a private physician to the effect that it is as likely as not that the herbicide agents to which the Veteran was exposed during service triggered a process that culminated in the diagnosis of rheumatoid arthritis.

The October 2016 opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  As such, it has significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the record contains other, unfavorable medical opinions, including from three VA examiners (the reports of which are dated in September 2010, June 2012, and January 2016), none of those opinions is any more probative than that obtained from the private physician in October 2016.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for rheumatoid arthritis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for rheumatoid arthritis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


